Citation Nr: 0841698	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for depression.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran served active duty service with the United States 
Marine Corps from July 1976 until March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 Rating Decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for hepatitis C and depression.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for the 
aforementioned disabilities.  On his June 2007 VA Form 9 
Appeal, he indicated that he wanted a hearing before the 
Board.  The veteran was scheduled for a Travel Board hearing 
at the Pittsburgh, Pennsylvania RO on May 8, 2008.  The 
veteran failed to appear at his scheduled hearing, but on May 
20, 2008, he submitted a statement indicating that he had 
missed the hearing due to health difficulties.  The veteran 
requested that he be rescheduled for a hearing, and the 
request is hereby granted.  Therefore, these issues must be 
remanded in order to afford the veteran a hearing.

Accordingly, the case is REMANDED for the following action:

Inform the veteran of his option to have a hearing 
video conference.  Upon determination of the 
veteran's hearing preference, schedule the veteran 
for a hearing in accordance with his request. 
Provide him reasonable advance notice of the date, 
time, and location of the hearing.

	(CONTINUED ON NEXT PAGE)

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

